Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, an apparatus, among other things, comprising:
hardware accelerator bank comprising a tensor core to perform matrix processing for deep learning operations using a plurality of operand precisions; and… 
determine a first subset of operations in the set of operations that is suitable for execution by the scalar processor complex, a second subset of operations in the set of operations that is suitable for execution by the vector processor complex, and a third subset of operations in the set of operations that is suitable for execution by the hardware accelerator bank; 
assign the first subset of operations to the scalar processor complex for execution to generate a first set of outputs; 
assign the second subset of operations to the vector processor complex for execution to generate a second set of outputs; and 
assign the third subset of operations to the hardware accelerator bank for execution to generate a third set of outputs.

Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611